Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record fails to show a radio-frequency signal transmitting and receiving circuit, comprising: a power amplifier configured to amplify a radio-frequency input signal; a transmission band pass filter configured to pass the radio-frequency input signal amplified by the power amplifier; a first reception band pass filter configured to pass a first radio-frequency reception signal; a first low-noise amplifier configured to amplify the first radio-frequency reception signal passed through the first reception band pass filter, and to output a first radio- frequency output signal; a first transmitting and receiving filter having a first end and a second end, the first end being electrically connected to a first antenna terminal, the first transmitting and receiving filter being configured to pass the radio-frequency input signal and the first radio-frequency reception signal, and to attenuate a radio-frequency signal having a frequency that is different from the radio-frequency input signal or the first radio- frequency reception signal; and a switch configured to selectively: electrically connect the transmission band pass filter to the second end of the first transmitting and receiving filter, such that the radio-frequency input signal is output to the - 32 -first antenna terminal as a radio-frequency transmission signal, and electrically connect the second end of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakamura teaches a filter, multiplexer, radio frequency front-end circuit and communication device.
Nagamori teaches a multiplexer, radio frequency module and communication apparatus.
Park teaches a front end module including an antenna terminal connected to filters for simultaneously passing different frequencies.
Naniwa teaches a radio frequency module and communication device including a first receive circuit for processing signal in the f with overlapped bandwidth.
Kido teaches a high frequency front end circuit including series arm resonators and parallel arm resonators as acoustic wave resonators which include low pass and high pass filters. 
Gorbachov teaches multi-mode wifi bluetooth RF front ends.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



THANH C. LE
Examiner
Art Unit 2646






/THANH C LE/Primary Examiner, Art Unit 2646